Exhibit 12.1 MB Financial, Inc. Computation of the Ratio of Earnings to Fixed Charges and Preferred Stock Dividend Requirement Nine Months Ended September 30, Year Ended December 31, Earnings: Pre-tax income from continuing operations $ 16,733 $ 18,717 $ 20,552 $ (77,844) $ (7,830) $ 85,015 $ 90,237 Plus:fixed charges, excluding interest on deposits Less:preferred stock dividend requirement (1) - - Subtotal Interest on deposits Total $ 64,160 $ 91,040 $ 112,213 $ 66,829 $ 186,164 $ 331,188 $ 277,106 Fixed Charges and Preferred Stock Dividend Requirement: Interest expense, excluding interest on deposits $ 10,787 $ 10,698 $ 21,372 $ 41,530 $ 59,311 $ 45,084 Interest component of rental expense (2) Preferred stock dividend requirement (1) - - Subtotal Interest on deposits Total $ 60,495 $ 85,084 $ 108,681 $ 161,555 $ 195,288 $ 246,173 $ 186,869 Rental expense, net (3) $ 3,984 $ 4,119 $ 5,380 $ 5,062 $ 3,283 $ 3,638 $ 2,032 Interest component of rental expense Preferred stock dividend and accretion - - Ratio of Earnings to Fixed Charges and Preferred Stock Dividend Requirement: Excluding interest on deposits x x x x x x x Including interest on deposits x x x x x x x (1) Preferred stock dividend adjusted for pre-tax effect based on an effective tax rate of 40.25% for 2011 and 39% for 2006 through 2010. (2) Net of building rental income. (3) Interest component of rental expense is one-third of rental expense because it is the proportion deemed representative of the interest factor.
